DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 1, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, 9, 13-15, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama (US 2014/0138002) and further in view of Hattori (JP 2013-159233).  
As best depicted in Figure 1, Katayama is directed to a tire construction comprising a carcass 2, wherein said carcass is wrapped around respective bead core 1 and terminates at a height CSEh between 1.02-2.0 times a height CSWh associated with the maximum section width (Paragraphs 78-80).  In such an instance, however, the tire of Katayama is devoid of a groove-containing projection.
Hattori, on the other hand, is similarly directed to a tire construction comprising a carcass layer 11 wrapped around respective bead cores 101, wherein a projection is provided in the vicinity of a carcass turnup end to provide a cooling effect with a high degree of efficiency/accuracy (in terms of projection shape) (Paragraphs 4-7).  One of ordinary skill in the art at the time of the invention would have found it obvious to include a projection in the tire of Katayama for the benefits detailed above.  It is further noted that given the carcass turnup end placement taught by Katayama, a projection would be positioned radially beyond a height associated with the maximum section width of the tire.  

Regarding claim 2, given that a carcass turnup end of Katayama is between 1.02 and 2.0 times a height associated with a maximum section tire width, one of ordinary skill in the art at the time of the invention would have found it obvious to position said groove ion accordance to the claimed invention.
With respect to claims 3 and 14, given that an exemplary radial extension of the projection is 20 mm (Paragraph 58), it reasons that a groove width or radial extension would fall between 1.5 mm and 3.0 mm (based on general order of dimensions).  Furthermore, a fair reading of Hattori suggests the general inclusion of groove-containing projections independent of the absolute dimensions of said projection and Applicant has not provided a conclusive showing of unexpected results for the claimed groove width.

Regarding claim 6, the ratio in Hattori appears to be on the order of 1.0.
With respect to claim 7, the claims are directed to a tire article and limitations pertaining to an apparatus used to form such a tire fails to further define the structure of the claimed tire article.
As to claims 9, 15, and 17, Paragraph 58 describes an exemplary embodiment in which projections are circumferentially spaced from one another.
Regarding claim 21, the claims require a tire comprising a projection, wherein the projection is only a single element.  In terms of Hattori, an individual projection is in fact a single element (claim language fails to require the presence of a single projection over the circumferential extent of the tire, if in fact such is intended by the claim language).
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-7, 9, and 13-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        November 8, 2021